DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,742,422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for securely protecting a private key that is used for signing and validating electronic transactions. Each independent claim identifies the uniquely distinct features “storing multiple encrypted private keys in a memory cache accessible by a primary device, each encrypted private key being associated with a separate electronic account, wherein the multiple encrypted private keys are each encrypted in the Advanced Encryption Standard with a 256-bit key; receiving from a requesting secondary device an electronic transaction associated with a first electronic account, the requesting secondary device being separate from the primary device; identifying a particular encrypted private key from the stored multiple encrypted private keys that is associated with the first electronic account, the encrypted private key being selected from one of the multiple encrypted private keys stored in the memory cache; decrypting the identified encrypted private key by providing the identified encrypted private key to a decrypting service and receiving from the decrypting service an unencrypted private key associated with the identified encrypted private key; digitally signing the electronic transaction based on the unencrypted private key; and transmitting the digitally signed electronic transaction to the requesting secondary device”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437